07/23/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0122


                                      DA 20-0122
                                   _________________

 IN RE THE MARRIAGE OF:

 JUSTIN LEVI MASTERS,

             Petitioner and Appellee,
                                                                     ORDER
       and

 ALISIA CUBBERLY,

             Respondent and Appellant.
                               _________________

       On June 16, 2020, the mediator for this appeal filed a report stating that the case
has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    July 23 2020